                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 19, 2020

BY ECF

The Honorable George B. Daniels
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Willie Evans et al., S3 20 Cr. 57 (GBD)

Dear Judge Daniels:

        The Government respectfully writes in opposition to the motion for reconsideration of
pretrial bail by defendant Jerlaine Little, a/k/a “Noni” (the “defendant” or “Little”) (see ECF No.
96) in the above-captioned case. The conditions supporting the defendant’s detention have not
materially altered since the Court’s February 26, 2020 detention ruling such that the defendant can
now show that she does not pose either a danger to the community or a flight risk. In opposition,
the Government relies on its prior arguments before the Court in its February 18, 2020 letter (ECF
No. 12), its February 25, 2020 letter (ECF No. 82), and its arguments made at the February 26,
2020 detention hearing, and responds in this letter to certain points raised by the defense.

       I.      THE CONDITIONS AT THE MCC HAVE NOT MATERIALLY CHANGED

         The defense cites the recent COVID-19 pandemic and the conditions at MCC as the
justification to release the defendant. The Government acknowledges that the general situation is
evolving rapidly and changing on a daily basis. Currently, the Government is unaware of any
confirmed COVID-19 cases at the MCC. The defense argues that it is safer for the defendant to
be on home incarceration than in the MCC given the outbreak of the pandemic. But this
comparative risk assessment is speculative at best, and does not take into consideration the danger
to the community posed by releasing the defendant. Moreover, the MCC has put in place measures
to mitigate the spread of the virus. For example, the Government understands that the MCC has
implemented certain screening procedures to identify potentially symptomatic inmates. The MCC
has also separated inmates deemed “at risk” to a separate unit. The MCC has also increased the
availability of soap and other cleaning supplies.
March 19, 2020
Page 2 of 2


       II.     THE PROPOSED CONDITIONS OF RELEASE WILL NOT ASSURE THE SAFETY OF
               THE COMMUNITY

        The defense argues that the Court should temporarily release the defendant on a $200,000
bond co-signed by three individuals, strict pretrial monitoring, and home incarceration with GPS
monitoring. For all the reasons the Government previously cited – in particular, in the February
25 letter – and as the Court found after a lengthy bail argument, home incarceration with electronic
monitoring will not assure the safety of the community. The defendant was a high-ranking member
of the 59 Brims, and after her expulsion from the gang in July 2019, she became a high-ranking
member of another gang. Moreover, as alleged in the Indictment, the defendant used her home to
lure robbery victims, and she used her home both to sell drugs and to store firearms used by
members of the gang.

                                              * * *

         For all the reasons set forth above and as set forth in the Government’s prior detention
letters and the prior bail argument before the Court on February 26, 2020, the Court should deny
the defendant’s motion for reconsideration of bail conditions.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                 By: s/
                                                    Adam S. Hobson
                                                    Michael D. Longyear
                                                    Jacob Warren
                                                    Assistant United States Attorneys
                                                    Southern District of New York
                                                    (212) 637-2484 / 2333 / 2264


cc:    Xavier R. Donaldson, Esq. (by ECF)
